DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 08/02/22 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “Mechanical Control 20”, and “Electric Control 21”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Allowable Subject Matter
Claims 5, 6, 9, 10, and 21-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0010196 (Trotter).
Regarding Claim 1, Trotter teaches an electric servo dump gate system on a crop duster comprising: an electric gate control system comprising: an electric gate controller (50); an electric servo (58) connected to the electric gate controller (50) and a dump gate (8/10); the electric gate controller (50) upon actuation sends commands to the electric servo (58), which controls a position of the dump gate (8/10); and a mechanical gate control system comprising: a pilot input bell crank lever (“handle” as described in paragraphs [0078] and [0079] is attached to pilot pull rod (218) which is attached to a series of linkages and bell cranks); a mechanical pilot disconnect (as described in paragraph [0078], the “handle” also activates limit switches to deactivate the servo while also using a series of linkages and bell cranks to engage the dump gate (8/10) by removing the servo/clutch from connecting with the dump gate (8/10)); and, the mechanical pilot disconnect disengages a pilot side of the mechanical gate control system from an electric servo side of the dump gate (8/10) when the pilot bell crank input lever (handle as described in paragraphs [0078] and [0079] is attached to pilot pull rod (218) which is attached to a series of linkages and bell cranks) is in a stowed position such that the mechanical gate control system does not control the dump gate (8/10) and the electric gate control system controls the dump gate (8/10), and wherein when the pilot bell crank input lever (handle as described in paragraphs [0078] and [0079] is attached to pilot pull rod (218) which is attached to a series of linkages and bell cranks) is moved from the stowed position to an open position the mechanical pilot disconnect engages the dump gate (8/10) when the electric gate controller fails or the electric servo (58) fails such that the mechanical gate control system then controls the dump gate (8/10) and the electric gate control system no longer controls the dump gate (8/10), (Figures 1-18); Claim 2 - wherein the electric servo (58) and the electric gate controller (50) are connected to an aircraft power buss through a breaker (described in paragraph [0040]); and, the electric servo (58) and the electric gate controller (50) are connected through electronic connection, (Figures 1-18); Claim 3 - further comprising an open/close switch as a two-position toggle switch (85) connected to the electric gate controller (50) that is used to select a gate position; wherein the electric gate controller (50) upon actuation of the two-position toggle switch (85) sends commands to the electric servo (58), (Figures 1-18); Claim 7 - further comprising a clutch on an output of the electric servo (58) to allow a servo gearbox to be disengaged such that the mechanical gate control system controls the dump gate (8/10), (Figures 1-18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0010196 (Trotter) in view of U.S. Patent No. 5,334,987 (Teach).
Regarding Claim 4, Trotter teaches further comprising a GPS system (paragraph [0043]), (Figures 1-18). Trotter does not teach: the GPS system linked to the gate controller such that the system automates the dump gate opening based on real-time GPS tracking data and speed (Claim 4). However, Teach teaches: Claim 4 - a GPS system linked to a spraying system on an aircraft that automates the spraying based on real-time GPS tracking data and speed (See at least Column 2, Lines 25-33 which describe an aircraft spraying a field based upon GPS data). Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Trotter to have the GPS system linked to the gate controller such that the system automates the dump gate opening based on real-time GPS tracking data and speed (Claim 4) as taught by Teach for the purposes of automating the dropping of materials to make sure that the appropriate item gets dropped upon.



Claim(s) 8 is are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0010196 (Trotter) in view of U.S. Patent No. 7,044,024 (Younkin).
Regarding Claim 8, Trotter does not teach further comprising a torque motor that is geared to reduce a force required to back-drive the electric servo (Claim 8). However, Younkin teaches: Claim 8 - a torque motor (106) that is geared to reduce a force required to back-drive the electric servo (102), (Figure 1 – See Column 3, Lines 28-45). Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Trotter to have further comprising a torque motor that is geared to reduce a force required to back-drive the electric servo (Claim 8) as taught by Younkin for the purposes of reducing a force required to back-drive the electric servo.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649